Citation Nr: 1002119	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed 
posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for reflux esophagitis 
(claimed as gastritis).  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for irritable bowel 
syndrome (IBS).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the RO.  

To the extent that the Veteran's assertions have been solely 
limited to the claim of service connection for PTSD, the 
Board no basis for expanding the scope of this appeal to 
include other innocently acquired psychiatric disorders.  
Moreover, on review of the record, the Board finds no 
evidence that presents a reasonable possibility of 
substantiating or requiring further development of such a 
claim at this time.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

3.  The Veteran currently is not shown to have current 
diagnosis of PTSD that can be linked to a potentially 
verifiable stressor in service.  

4.  The July 2003 denial of service connection for a reflux 
esophagitis was not appealed.  

5.  The evidence added to the record since the July 2003 
denial of service connection for a reflux esophagitis is not 
more than cumulative in nature; nor does it relate to a 
previously unestablished fact necessary to substantiate the 
claim or otherwise raise a reasonable possibility of 
substantiating the claim.  

6.  The May 1999 denial of service connection for IBS was not 
appealed.  

7.  The evidence added to the record since the May 1999 
denial of service connection for IBS is not more than 
cumulative in nature; nor does it relate to a previously 
unestablished fact necessary to substantiate the claim or 
otherwise raise a reasonable possibility of substantiating 
the claim.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  The evidence received since the July 2003 rating decision 
is not new and material for the purpose of reopening the 
claim of service connection for reflux esophagitis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2009).  

3.  The evidence received since the May 1999 rating decision 
is not new and material for the purpose of reopening the 
claim of service connection for IBS.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In an August 2006 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

The letter also informed the Veteran of the reasons for the 
prior denials and the type of evidence needed to reopen the 
claims for reflux esophagitis and IBS.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9- 10 (2006).  The letter further 
advised the Veteran of how VA determines a disability rating 
and assigns an effective date, and the type of evidence which 
impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, and post-
service treatment reports.  In the August 2006 letter, the RO 
requested that the Veteran complete a PTSD Questionnaire, but 
the Veteran did not respond.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran has been an active participant in the claims 
process by responding to notices.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  

The record shows that the Veteran was granted Social Security 
Administration (SSA) disability benefits in August 1991 based 
on identified medical evidence that currently is of record 
for review.  Moreover, based on subsequent medical evidence 
showing improvement, the Veteran was notified of a 
determination in February 2000 that he was no longer disabled 
for SSA purposes.  Accordingly, as it appears that the record 
includes a substantial amount of the Veteran's medical 
evidence provides to SSA, further development of records from 
this source is not required.  

Moreover, as will be noted, new and material evidence has not 
been submitted and that the preponderance of the evidence is 
against the claim of service connection for PTSD, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

A.  Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110.  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  

However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


B.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  

Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  



Analysis 

A.  Service connection for claimed PTSD.  

The Veteran contends that he has PTSD as the result of being 
frightened during active service when he realized how 
expendable his life was.   

After a review of the record, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for PTSD.  The Veteran in this regard 
is not shown to have a diagnosis of PTSD that can be linked 
to potentially verifiable stressor that occurred in service.  

First, the record does not contain a clinical diagnosis of 
PTSD.  Post-service treatment records indicate that the 
Veteran was admitted to a VA Medical Center (VAMC) in 
February 1990 for rehabilitation of his mixed substance 
dependence.  A mental status examination showed no evidence 
of a mental disorder.  

The service treatment records show that the Veteran was noted 
to have an immature personality in connection with treatment 
for another condition in May 1976.  A drug evaluation was 
positive for cannabis and alcohol in July 1975

When hospitalized by VA in February and March 1990, the 
history recorded for clinical purpose noted that the Veteran 
had smoked marijuana and drunk wine beginning at the age of 
13 and had experimented with chemical substances at the age 
of 17 or 18.  It also was recorded for clinical purposes that 
he had mainlined heroin at the age of 24 and that, at the age 
of 30, he began to get more and more depressed after his wife 
left him.  He reported snorting cocaine at the age of 32.  

The Veteran was hospitalized by VA in April 1991 and 
diagnosed with mild, non-psychotic major depression and 
personality disorder, not otherwise specified, with 
borderline narcissistic features.  His diagnoses during a 
June 1991 admission included those of borderline personality 
disorder and dysthymia.  He was hospitalized again in January 
1992 and the diagnosis was schizo affective disorder with 
acute exacerbation.  

The Veteran was examined by VA in March 2000.  Upon mental 
status examination, the Axis I diagnoses were those of 
bipolar disorder and rule out schizoaffective disorder.  

With regards to Axis II, the examiner deferred the diagnosis, 
but noted that the Veteran was dependent, although the 
examiner did not consider it a dependent personality 
disorder.  The Axis IV diagnoses included bipolar disorder.  

After a mental status examination during a February 2002 VA 
examination, the Axis I diagnoses were those of recurrent and 
moderate major depressive disorder, substance-induced mood 
disorder, bipolar type, alcohol and cocaine induced, alcohol 
dependence and cocaine abuse.  The Axis II diagnosis was 
personality disorder, not otherwise specified with cluster B 
traits.  

The VA treatment records from August 2001 to August 2009 
indicate diagnoses of bipolar disorder, cocaine dependence, 
early remission, cocaine and alcohol dependence, substance 
induced mood disorder, personality disorder not otherwise 
specified, depressive disorder not otherwise specified, and 
schizoaffective disorder, bipolar type.  

Although the VA treatment reports from may 2003 to August 
2009 indicate that the Veteran had been screened positive for 
PTSD, his diagnoses included only that of rule out PTSD, and 
PTSD was repeatedly listed on his active problems list, there 
has not been an actual clinical diagnosis of PTSD.  

Rather, in May 2005, upon psychiatric evaluation by the PTSD 
Clinical Team which included a mental status examination, the 
Axis I diagnoses were those of depressive disorder not 
otherwise specified and bipolar.  The examiner stated that it 
was not determined that the Veteran had PTSD.  

The examiner explained that the Veteran did not meet the 
criteria for experiencing, witnessing or being confronted 
with an event that involved actual or threatened death, 
serious injury, or threat to the physical integrity of self 
or others.  

In June 2008, the Veteran was examined by a VA psychiatrist 
who rendered multiple diagnoses, but failed to diagnose PTSD.  

In the absence of competent medical evidence establishing a 
current diagnosis of PTSD, the Board finds no basis upon 
which to grant service connection.  As the preponderance of 
the evidence is against this claim, it must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the evidence preponderates against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


B.  Whether new and material evidence has been received to 
reopen the claim of service connection for reflux esophagitis 
(claimed as gastritis)

In the present appeal, the claim of service connection for 
reflux esophagitis was previously denied in a July 2003 
rating action.  Therefore, the Board must review, in light of 
the applicable law and regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  

The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  See Evans, supra.  

The RO originally denied the claim of service connection for 
reflux esophagitis in July 2003 on the basis that the 
evidence failed to show that there was a relationship or link 
between the condition the Veteran was treated for while in-
service and the currently diagnosed condition.  He did not 
appeal that decision.  See 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

The evidence of record at the time of the July 2003 
determination consisted of the service treatment records, the 
report of a VA examination, and post-service treatment 
reports.  

The service treatment records show that the Veteran 
complained of and was treated for stomach pain and 
constipation.  He complained of having stomach pain in June 
1974, which was noted to be possible constipation.  

In September 1974, during service, the Veteran complained of 
pain in the right side of his stomach.  He reported having 
had pain for two years that had progressively worsened.  The 
Veteran stated that the pain was a possibly a reaction to 
spicy foods.  The impression was that of gastritis.  

In May 1975, the Veteran sought treatment for pain in the 
lower abdomen on both sides with bowel movements, which he 
reported experiencing for three weeks.  An organic cause was 
not identified.  In June 1975, the Veteran was treated for 
constipation.  

During the July 1975 separation examination from service, the 
Veteran's abdomen, viscera, anus and rectum were evaluated as 
normal.  

During a February and March 1990 VAMC hospitalization, the 
Veteran reported a history of peptic ulcer disease and 
abdominal pain.  The VA treatment reports indicated that, in 
April 1996, the Veteran complained of having had several 
years of alternating constipation and diarrhea.  In August 
1996, the Veteran underwent a colonoscopy and the impression 
was that of irritable bowel.  

The Veteran was afforded a VA examination in April 2003.  He 
reported that his symptoms started during active service 
while in boot camp.  He said that at that time he had nausea 
constantly and pain in the stomach.  He also reported having 
reflux.  He said that he was experiencing nausea and vomiting 
episodes at least once weekly.  

The clinical impression was that of a small but regularly 
occurring sliding hiatal hernia with prominent Schatzki's 
ring and mild to moderate (Grade II-III/IV) gastroesophageal 
reflux with mild changes of reflux esophagitis.  

The diagnoses were those of reflux esophagitis, 
gastroesophageal reflux disease (GERD), hiatal hernia and 
IBS.  The examiner noted that the symptoms the Veteran 
described that occurred while in the military which he calls 
gastritis might have been the same symptoms of reflux 
esophagitis and GERD.  

The evidence received since the July 2003 decision consists 
of VA treatment reports.  

The treatment records dated since July 2003 indicate an 
ongoing history of reflux esophagitis, GERD, unspecified 
gastritis and gastroduodenitis, abdominal pain and IBS.  
However, such records do not contain evidence of a nexus 
between any current reflux esophagitis and active service, to 
include any gastritis therein.  

Thus, the evidence is cumulative in nature and repetitive of 
the evidence previously considered.  Moreover, it does not 
relate to a previously unestablished fact; that is, evidence 
tending to show a nexus between the symptoms treated in-
service and the currently diagnosed condition.  

The Veteran in this regard has submitted competent evidence 
to support his lay assertion linking his current reflux 
esophagitis to a documented incident of his service.  

As such, the evidence does not raise a reasonable possibility 
of substantiating the claim.  In summary, new and material 
evidence has not been received to reopen the claim.  


C.  Whether new and material evidence has been received to 
reopen the claim of service connection for IBS

The Veteran's claim of service connection for IBS was 
previously denied in a May 1999 rating action.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  

The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  See Evans, supra.  

The RO originally denied the claim of service connection for 
IBS in April 1999 on the basis that there was no competent 
medical evidence showing that a disability had been incurred 
during the period of active service.  He did not appeal that 
decision.  See 38 C.F.R. §§ 20.302, 20.1103.  

The evidence of record at the time of the May 1999 
determination consisted of the service treatment records and 
VA post-service treatment reports.  

The service treatment records reveal that the Veteran 
complained of and was treated for stomach pain and 
constipation.  In June 1974, the Veteran complained of 
stomach pain, which was noted to be possible constipation.  

In September 1974, the Veteran complained of pain in the 
right side of his stomach.  He reported having pain for two 
years that had progressively worsened.  The Veteran said that 
the pain was a possibly a reaction to spicy foods.  The 
impression was that of gastritis.  

In May 1975, the Veteran sought treatment for pain in the 
lower abdomen with bowel movements, which he reported having 
experienced for three weeks.  An organic cause was not 
identified.  In June 1975, the Veteran was treated for 
constipation.  

During the July 1975 separation examination, the abdomen, 
viscera, anus and rectum were evaluated as normal.  

During a February and March 1990 VA hospitalization, the 
Veteran reported a history of peptic ulcer disease and 
abdominal pain.  

The VA treatment reports indicate that he complained in April 
1996 of having had several years of alternating constipation 
and diarrhea.  In August 1996, he underwent a colonoscopy and 
the impression was that of irritable bowel.  

The evidence received since the May 1999 decision consists of 
VA examination reports and VA treatment records.  

The VA treatment records dated since May 1999 indicate an 
ongoing history of reflux esophagitis, GERD, unspecified 
gastritis and gastroduodenitis, abdominal pain and IBS.  
However, such records do not contain competent evidence of a 
nexus between any current IBS and any incident of that active 
service, to include any stomach manifestation that occurred 
therein.  

The Veteran submitted to a VA examination in March 2000.  He 
reported that, for many years beginning in 1974, he had had 
problems with his stomach that had been described as IBS.  
After performing a physical examination, the examining 
physician's diagnoses included that of IBS.  

The Veteran was afforded another VA examination in June 2000.  
The Veteran said that his history of IBS dated back to 1974 
when he was first given the diagnosis.  The Veteran 
complained at that time of a 11/2 year history of worsening 
symptoms.  

After examination and reviewing colonoscopy findings from 
September 2000, the examining physician indicated in an 
addendum to the examination report that the likely diagnosis 
was IBS, however in the absence of a small bowel examination, 
the diagnosis is not definitive.  

The Veteran was provided with another VA examination in 
February 2002.  He reported a 12 year history of IBS.  He 
said that he experienced nausea, vomiting, intermittent 
constipation and diarrhea.  After a physical examination, the 
diagnoses included that of IBS, based on the Veteran's 
statement and from the colonoscopy.  

The Veteran was again afforded a VA examination in April 
2003.  He reported that his symptoms started during active 
service while in boot camp.  He added that at that time he 
had nausea constantly and pain in the stomach.  He also 
reported having reflux.  He said that he was experiencing 
nausea and vomiting episodes at least once weekly.  

The impression upon physical examination was that of a small 
but regularly occurring sliding hiatal hernia with prominent 
Schatzki's ring and mild to moderate (Grade II-III/IV) 
gastroesophageal reflux with mild changes of reflux 
esophagitis.  The diagnoses were those of reflux esophagitis, 
gastroesophageal reflux disease (GERD), hiatal hernia and 
IBS.  

While the Veteran contends that his stomach and constipation 
problems during active service are related to his current 
IBS, the question of medical diagnoses or causation can only 
be made by individuals possessing specialized training and 
knowledge.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new 
and material evidence requirement is not satisfied by the 
Veteran's own unsubstantiated opinion as to medical matters).  

The Board finds that the evidence received since the May 1999 
determination is cumulative of the evidence previously 
considered, as it contains the Veteran's history of having 
experienced stomach problems during active service, which was 
shown by the service treatment records at the time of the May 
1999 decision, and documents a diagnosis of IBS.  

Moreover, it does not relate to a previously unestablished 
fact, that is, a nexus between the symptoms that were treated 
in-service and the currently diagnosed condition.  
Significantly, the Veteran has submitted no competent 
evidence to support his lay assertion linking his current IBS 
to his service.  

As such, the evidence does not raise a reasonable possibility 
of substantiating the claim.  In summary, new and material 
evidence has not been received to reopen the claim.  


ORDER

Service connection for claimed PTSD is denied.  

Since new and material evidence has not been received to 
reopen the claim of service connection for reflux esophagitis 
(claimed as gastritis), the appeal to this extent is denied.  

Since new and material evidence has not been received to 
reopen the claim of service connection for IBS, the appeal to 
this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


